DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 December 2020 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 17 September 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant’s arguments, see Pgs. 10-11 of the Response, filed 15 December 2020, with respect to the prior art rejections previously set in the Non-Final Office Action dated 17 September 2020 have been fully considered and are persuasive.  The previously set forth 102 and 103 rejections of claims 1-20 have been withdrawn. 

Claim Objections
Claim 5 is objected to because of the following informalities: in line 9, it appears Applicant intended “is updated” to read as --are updated-- since it appears that the verb is referencing both the predicted velocity and the predicted acceleration.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 8, it appears Applicant intended “is updated” to read as --are updated-- since it appears that the verb is referencing both the predicted velocity and the predicted acceleration.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: in line 10, it appears Applicant intended “is updated” to read as --are updated-- since it appears that the verb is referencing both the predicted velocity and the predicted acceleration.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the system of the vehicle to perform…” in claims 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, as recited in at least independent claim 11, the claim recites that the “system” is caused to perform the functions recited in the claim, however the claim fails to establish the specific structure within the system that performs the recited functions. Accordingly, the “system” is understood as corresponding to the at least one processor recited in claim 11 which performs the functions recited in the claim, or equivalents thereof. Here, the specification describes 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the predicted path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Here, the claim recites, in part, that the trajectory comprises a plurality of positions defining the predicted path to be traveled by the vehicle, and later recites, in part, that the predicted velocity […] for at least one position of the plurality of position and the predicted acceleration for at least one position of the plurality of positions is updated based on the detected change in the environment (emphasis added).  It is unclear if the “at least one position” associated with the predicted acceleration is the same or different than the at least one position that has been associated with the predicted velocity.  Furthermore, it is unclear how the predicted velocity and the predicted acceleration would have been updated based on the detected change in the environment.  Here, claim 1 establishes that the trajectory is generated using the detected change in the environment.  If the trajectory is generated using this information, and the trajectory includes the plurality of positions each having an associated predicted velocity and an associated predicted acceleration, then it is unclear how such values would have then been updated based on the change in the environment when they have been initially generated using the detected changed in the environment.  Claim 6 is rejected as being indefinite by virtue of its dependency on claim 5.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the trajectory comprises a plurality of positions defining a predicted path to be traveled by the vehicle, and that the predicted velocity and the predicted acceleration for at least one position of the plurality of positions corresponds to an updated velocity and an updated acceleration with respect to an original velocity and an original acceleration along an original predicted path that the vehicle was originally planning to follow prior to detecting the change in the environment.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the predicted path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Here, the claim recites, in part, that the trajectory comprises a plurality of positions defining the predicted path to be traveled by the vehicle, and later recites, in part, that the predicted velocity […] for at least one position of the plurality of position and the predicted acceleration for at least one position of the plurality of positions is updated based on the detected change in the environment (emphasis added).  It is unclear if the “at least one position” associated with the predicted acceleration is the same or different than the at least one position that has been associated with the predicted velocity.  Furthermore, it is unclear how the predicted velocity and the predicted acceleration would have been updated based on the detected change in the environment.  Here, claim 11 establishes that the trajectory is generated using the detected change in the environment.  If the trajectory is generated using this information, and the trajectory includes the plurality of positions each having an associated predicted velocity and an associated predicted acceleration, then it is unclear how such values would have then been updated based on the change in the environment when they have been initially generated using the detected changed in the environment.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the trajectory comprises a plurality of positions defining a predicted path to be traveled by the vehicle, and that the predicted velocity and the predicted acceleration for at least one position of the plurality of positions corresponds to an updated velocity and an updated acceleration with respect to an original velocity and an original acceleration along an original predicted path that the vehicle was originally planning to follow prior to detecting the change in the environment.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the the predicted velocity […] for at least one position of the plurality of position and the predicted acceleration for at least one position of the plurality of positions is updated based on the detected change in the environment (emphasis added).  It is unclear if the “at least one position” associated with the predicted acceleration is the same or different than the at least one position that has been associated with the predicted velocity.  Furthermore, it is unclear how the predicted velocity and the predicted acceleration would have been updated based on the detected change in the environment.  Here, claim 16 establishes that the trajectory is generated using the detected change in the environment.  If the trajectory is generated using this information, and the trajectory includes the plurality of positions each having an associated predicted velocity and an associated predicted acceleration, then it is unclear how such values would have then been updated based on the change in the environment when they have been initially generated using the detected changed in the environment.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the trajectory comprises a plurality of positions defining a predicted path to be traveled by the vehicle, and that the predicted velocity and the predicted acceleration for at least one position of the plurality of positions corresponds to an updated velocity and an updated acceleration with respect to an original velocity and an original acceleration along an 

Allowable Subject Matter
Claims 1-4, 7-14, and 16-19 are deemed to be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments with respect to the distinction between the previously applied prior art of at least Perkins (US 2018/0162359 A1) have been fully considered and are persuasive.  The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in independent claims 1, 11, and 16.  Specifically, the prior art of record does not appear to teach nor immediately render obvious having a vehicle already operating under one or more power management settings when a change in an environment external to the vehicle has been detected based on sensor data of the environment captured by one or more sensors of the vehicle.  Subsequent to detecting this change, a trajectory of the vehicle in the environment is generated using the detected change, and a power optimization plan for the vehicle is then generated based on the trajectory.  Upon generated the power optimization plan, the one or more power management settings are then modified based on this power optimization plan.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nadeem Odeh/Primary Examiner, Art Unit 3669